Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered December 16, 1991, granting defendant’s motion, after a hearing, to suppress physical evidence seized from defendant’s person in a search incident to arrest, unanimously affirmed.
We agree with the suppression court’s findings that defendant was arrested without probable cause. The information conveyed to the arresting officer by his fellow officer indicated only that a crime had been committed by at least two unspeci*589fied individuals, an insufficient basis for the arrest and search of defendant absent probable cause to believe that defendant was one of the individuals involved in the commission of the crime (see, People v Dodt, 61 NY2d 408, 416). Nor did the independent observations of the arresting officer provide probable cause, contributing no more than the fact of defendant’s presence on a congested street corner, in close proximity to two individuals who had exchanged "something” for what appeared to be money (see, People v Martin, 32 NY2d 123, 125). Concur—Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.